RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 18a0115p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 PLANNED PARENTHOOD OF GREATER OHIO; PLANNED              ┐
 PARENTHOOD OF SOUTHWEST OHIO REGION,                     │
                             Plaintiffs-Appellees,        │
                                                          │
      v.                                                   >       No. 16-4027
                                                          │
 LANCE HIMES, in his official capacity as Interim         │
 Director of the Ohio Department of Health,               │
                                 Defendant-Appellant.     │
                                                          ┘

                               On Petition for Rehearing En Banc.

                                Decided and Filed: June 21, 2018

Before: COLE, Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS, SUTTON, COOK,
          GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
                  BUSH, LARSEN, and NALBANDIAN, Circuit Judges.

                                      _________________

                                             ORDER
                                      _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.
       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
 No. 16-4027        Planned Parenthood of Greater Ohio, et al. v. Himes              Page 2


       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk